Case: 13-13891   Date Filed: 07/24/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-13891
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:12-cr-80046-RNS-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

RAUL DELTORO,
a.k.a. Mark,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 24, 2015)

Before TJOFLAT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-13891     Date Filed: 07/24/2015   Page: 2 of 2


      Richard F. Della Fera, appointed counsel for Raul Deltoro in this direct

criminal appeal has filed a motion to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Deltoro’s convictions and

sentences are AFFIRMED.




                                          2